                      Case 2:17-cr-00243-JCM-NJK Document 67 Filed 01/13/21 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:17-CR-243 JCM (NJK)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     GUISEPPE RUSSO,
               11                                         Defendant(s).
               12
               13            Presently before the court defendant Giuseppe Russo’s pro se motion for credit for time
               14     served. (ECF No. 62). The government has responded. (ECF No. 63).
               15            Defendant has filed what purports to be a motion for credit for time served. (ECF No.
               16     62). In his brief filing, defendant asks: “for proof that what I need pertaining to me receiving all
               17     my credit from 7-18-2017 up to my sentencing date w[ith] federal/state cases ran concurrent with
               18     each other.” (Id.).
               19            This court exercises its discretion to consider defendant’s motion although he has moved
               20     pro se despite his appointment of counsel. (ECF No. 63). The government appropriately notes
               21     that defendant has not exhausted his administrative remedies with the Bureau of Prisons. (Id.);
               22     see Reno v. Koray, 515 U.S. 50, 53 (1995) (describing procedural history of inmate’s challenge
               23     to BOP credit determination); United States v. Wilson, 503 U.S. 329, 335 (1992) (“After a
               24     district court sentences a federal offender, the attorney general, through the BOP, has the
               25     responsibility for administering the sentence.”). Defendant provides no proof of exhaustion.
               26     Thus, defendant’s motion is denied.
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:17-cr-00243-JCM-NJK Document 67 Filed 01/13/21 Page 2 of 2



                1               This court, however, directs defendant to docket entry number 51 of this case, which
                2     states:
                3                      JUDGMENT as to Giuseppe Russo (1), Count 1, Sentenced
                                       4/3/19: SIXTY-FIVE (65) MONTHS TO RUN CONCURRENT
                4                      WITH THE SENTENCE IMPOSED IN HIS CLARK COUNTY
                                       DISTRICTCOURT CASE: C-18-334440-1; defendant remanded;
                5                      three years supervised release with special conditions; $100
                                       assessment; fine waived.
                6
                7     (ECF No. 51). To any extent that this information does not address defendant’s concerns, this
                8     court declines to provide further relief at this time.
                9               Accordingly,
              10                IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
              11      credit for time served (ECF No. 62) be, and the same hereby is, DENIED.
              12                DATED January 13, 2021.
              13
                                                                      __________________________________________
              14                                                      UNITED STATES DISTRICT JUDGE
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
